Citation Nr: 0011553	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-12 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for schizotypal 
personality disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression and anxiety.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for chronic strain of 
the right shoulder.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for chronic strain of 
the right ankle.

7.  Entitlement to service connection for a right leg 
disorder, to include chondromalacia of the right knee.

8.  Entitlement to service connection for a left leg 
disorder, to include chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefits sought on appeal.  The 
veteran served in active service from September 1996 to 
August 1997. 

The Board notes that the substantive appeal includes the 
issue of entitlement to service connection for disorders of 
the neck, and mid and low back.  However, as in a January 
1998 rating decision the RO granted the veteran service 
connection and 10 percent evaluation, dating back to the 
original date of claim, for each of these disabilities, the 
Board notes that the only issues before the Board are those 
set forth in the title page of this decision.


FINDINGS OF FACT

1.  A personality disorder is not a disability for VA 
purposes unless it is shown to be proximately due to or the 
result of a service-connected disease or injury, and the 
veteran has not submitted competent medical evidence which 
demonstrates that he suffers from a schizotypal personality 
disorder linked to a service-connected disability.

2.  There is no competent medical evidence that indicates the 
veteran currently has a psychiatric disorder, to include 
depression and anxiety.

3.  There is no competent medical evidence that indicates the 
veteran currently has a sleep disorder.

4.  The veteran strained his right shoulder during his 
service, and three months after his discharge from service he 
was diagnosed with chronic strain of the right shoulder.

5.  There is no competent medical evidence that indicates the 
veteran currently has a left ankle disorder.

6.  The veteran strained his right ankle during his service, 
and three months after his discharge from service he was 
diagnosed with chronic strain of the right ankle.

7.  There is no competent medical evidence that indicates the 
veteran's right leg disorder, to include chondromalacia of 
the right knee, is related to his service.

8.  There is no competent medical evidence that indicates the 
veteran's left leg disorder, to include chondromalacia of the 
left knee, is related to his service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for schizotypal personality disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include depression and 
anxiety, is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The veteran's claim of entitlement to service connection 
for a sleep disorder is not well grounded.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

4.  The veteran's claim of entitlement to service connection 
for a right shoulder disorder is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

5.  The veteran's claim of entitlement to service connection 
for a left ankle disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

6.  The veteran's claim of entitlement to service connection 
for chronic strain of the right ankle is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).

7.  The veteran's claim of entitlement to service connection 
for a right leg disorder, to include chondromalacia of the 
right knee, is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

8.  The veteran's claim of entitlement to service connection 
for a left leg disorder, to include chondromalacia of the 
left knee, is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, if manifested to a compensable 
degree within a specified period of time, such as in the case 
of arthritis and psychoses which must become manifest within 
a one year period of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims of service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

II.  Schizotypal Personality Disorder, and a Psychiatric
Disorder, to Include Depression and Anxiety.
.
The veteran's service medical records contain a July 1997 
report of medical history noting the veteran reported being 
depressed because he was treated unfairly.  At that time, he 
was assigned a diagnosis of depression with no suicidal 
ideation.  In addition, a July 1997 mental status evaluation 
report notes the veteran was diagnosed with schizotypal 
personality disorder, and was recommended for discharge; his 
personality disorder was deemed to have existed prior to his 
service.

As to the post-service medical evidence, an October 1997 VA 
mental disorders examination report reveals the veteran did 
not present at that time evidence of major psychopathology, 
as well as that he did not even meet the criteria established 
by the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV) for a diagnosis of schizotypal personality disorder.  The 
examiner further noted that the in-service July 1997 mental 
evaluation report did not fully elaborate on the diagnostic 
criteria that the veteran met which allowed the assignment of 
such diagnosis; as well as that the reportedly performed 
extensive medical and psychological evaluations performed at 
that time were not available in the c-file.  

With respect to the applicable law, the Board notes that, 
generally, a personality disorder is not considered a 
disability for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  The only exception to this general 
rule is when a personality disorder is considered secondary 
to a service-connected disability as provided in 38 C.F.R. § 
3.310(a).

In this regard, the Board finds that the veteran has not 
submitted objective medical evidence that demonstrates that 
any personality disorder he may have, if any, is related to a 
service-connected disability.  As such, the Board must 
conclude that the veteran has not submitted evidence of a 
well-grounded claim for service connection for a schizotypal 
personality disorder, and thus, his claim is not established.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.
 
In addition, The Board finds that, although he was diagnosed 
with a psychiatric disorder during his service, the veteran 
has not submitted objective medical evidence showing that he 
is currently diagnosed with a psychiatric disorder, to 
include depression and anxiety.  Specifically, he has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a current psychiatric 
disability, to include depression and anxiety, of service 
origin.  A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In the absence of competent medical evidence to support the 
claims of service connection for schizotypal personality 
disorder and a psychiatric disorder, to include depression 
and anxiety, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claims are well 
grounded, and the claims will be denied on that basis. See 
38 U.S.C.A. § 5107(a).

III.  Sleep Disorder.

A July 1997 report of medical history notes the veteran 
reported being unable to sleep due to a lot of stressors and 
worries, and that he was depressed because he felt he was 
treated unfairly.  At this time, he was diagnosed with mild 
insomnia.  In addition, the post-service evidence includes a 
November 1997 VA spine examination report noting the veteran 
reported he had problems sleeping secondary to pain in his 
back and other joints.  However, the Board finds that neither 
this November 1997 VA spine examination report, nor any of 
the remaining post-service medical evidence submitted show he 
is currently diagnosed with a sleep disorder.  

Thus, after a review of the evidence of record, the Board 
finds that the veteran has not submitted objective medical 
evidence showing that he is currently diagnosed with a sleep 
disorder.  Specifically, he has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a current disability of service origin.  
A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim of service connection for a 
sleep disorder, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis. See 
38 U.S.C.A. § 5107(a).

IV.  Chronic Strain of the Right Shoulder.

The service medical records contain September 1996 notations 
showing the veteran complained of right shoulder pain and was 
diagnosed with shoulder strain.  Additionally, the post 
service medical evidence includes an October 1997 VA joints 
examination report which notes he reported initial right 
shoulder pain secondary to a motor vehicle accident which 
occurred three to five years prior to his entrance into the 
service.  And, upon examination, he was diagnosed with 
chronic right shoulder pain with no limitations of range of 
motion or strength, not service related as per the veteran's 
reported history.  Furthermore, a November 1997 VA 
spine/joints examination report shows the veteran reported 
shoulder pain over the prior year.  He had slight tenderness 
on palpation of the right acromioclavicular joint and over 
the right bicipital groove area.  And, upon examination, he 
was diagnosed with chronic strain of the right shoulder. 

After a review of the evidence, the Board finds that the 
evidence supports the conclusion that the veteran's claim of 
service connection for chronic strain of the right shoulder 
is well grounded.  Specifically, the Board concludes that the 
evidence shows the veteran was diagnosed with shoulder strain 
in September 1996 during his active service, as well as that 
he was diagnosed with chronic strain of the right shoulder 
during the November 1997 VA spine/joints examination, which 
was performed about two months after this discharge from the 
service.  These medical reports and facts show a continuity 
of symptomatology, as well as provide the necessary nexus 
between the veteran's right shoulder disorder and his 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).  However, as the evidence also shows the 
veteran reported during the October 1997 VA joints 
examination discussed above that he was involved in a motor 
vehicle accident prior to his service and as the Board finds 
that additional development is necessary prior to final 
adjudication on the merits, the veteran's claim is remanded 
to the RO for additional development.

V.  Left Ankle Disorder and Chronic Strain of the Right 
Ankle.

The service medical records contain a June 1996 report of 
medical history noting the veteran sprained both ankles 
during his service, but had fully recovered.  Furthermore, 
the post-service evidence includes an October 1997 VA joints 
examination report noting the veteran reported he sprained 
his right ankle while playing soccer in the service and has 
had to use an ankle brace for walking/running since then.  
Upon examination he was diagnosed with chronic intermittent 
right ankle pain without evidence of significant instability, 
which appeared to be a service connected injury.  
Subsequently, in a November  1997 VA spine/joints 
examination, the veteran's diagnosis of chronic strain of the 
right ankle was further confirmed.  However, none of the 
post-service medical evidence submitted contains any 
indication that the veteran currently suffers from the 
residuals of his in-service left ankle sprain or that he has 
been otherwise diagnosed with a left ankle disorder.

Thus, after a review of the evidence of record, the Board 
finds that the veteran has not submitted objective medical 
evidence showing that he is currently diagnosed with a left 
ankle disorder.  Specifically, although the service medical 
evidence shows he sprained his left ankle during his active 
service, he has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a current disability of service origin.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of competent medical evidence to support the claim of 
service connection for a left ankle disorder, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
will be denied on that basis. See 38 U.S.C.A. § 5107(a).

However, the Board finds that the evidence supports the 
conclusion that the veteran's claim of service connection for 
chronic strain of the right ankle is well grounded.  
Specifically, the Board concludes that the evidence shows the 
veteran sprained his right ankle during service and that he 
was diagnosed in November 1997, about two months after his 
discharge from service, with chronic strain of the right 
ankle.  These medical findings show a continuity of 
symptomatology, as well as provide the necessary nexus 
between the veteran's right ankle disorder and his service.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).  However, as the evidence also shows the 
veteran fully recovered from his in-service right ankle 
strain and as the Board finds that additional development is 
necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for additional 
development.


VI.  Right and Left Leg Disorders, to Include
Chondromalacia of the Knees.

The service medical records include November 1996 notations 
showing the veteran was diagnosed with hamstring strain, and 
May 1997 notations revealing he complained of pain in his 
legs since January 1997 and had weakness, tingling and 
numbness of the legs.  In addition, a July 1997 report of 
medical history shows the veteran complained of occasional 
random cramps in the lower extremities during his service, 
which resolved spontaneously with stretching. 

The post service medical evidence includes a November 1997 VA 
spine/joints examination report which notes the veteran 
reported left knee pain since January 1997 without prior 
injury.  At that time, no knee deformities were noted, but he 
had rather marked crepitus palpable on motion of both knees.  
He had good bilateral knee stability with knee range of 
motion from 0 to 130 degrees bilaterally, and his diagnosis 
was chondromalacia of both knees.  Furthermore, a February 
1998 VA joints examination report notes the veteran continued 
to have chronic bilateral knee pain, but again had a range of 
motion from 0 to 130 degrees and did not present evidence of 
knee instability. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current right and left knee disorders were incurred in or 
aggravated during his service, or are otherwise related to 
his period of service.  Specifically, although his service 
medical records contain evidence that he presented bilateral 
leg symptomatology, the record is devoid of any medical 
evidence asserting that his current chondromalacia of both 
knees and/or chronic bilateral knee pain are linked to his 
in-service symptomatology or are otherwise linked to his 
period of service.  As such, the veteran has failed to 
satisfy an essential element necessary to well ground his 
claims, which is the existence of a nexus between the 
currently claimed right and left leg/knee disorders and his 
period of service.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In addition, the Board finds that, given that the veteran's 
in-service bilateral leg symptomatology is substantially 
different from his current manifestations, he has not 
established a continuity of symptomatology since his service 
to the present.  Furthermore, the evidence does not show he 
has been diagnosed with arthritis or any of the other listed 
diseases for which service connection may be awarded on a 
presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. 
West, 12 Vet. App. 296 (1999).

Thus, in the absence of competent medical evidence to support 
the claims of service connection for right and left leg 
disorders, to include chondromalacia of the knees, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded, and thus, the 
claims must be denied.  38 U.S.C.A. § 5107 (West 1991).

VII.  Conclusion.

In arriving at the above discussed conclusions, the Board has 
taken into consideration the various written statements 
submitted by the veteran and his representative tending to 
link the claimed disorders to the veteran's period of 
service.  While the Board acknowledges the sincerity of these 
statements, the Board notes that neither the veteran nor his 
representative have been shown to be qualified to offer a 
medical opinion regarding the diagnosis or etiology of the 
claimed disorders, or the existence of a nexus between the 
claimed disorders and the veteran's service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, 12 Vet. App. 296 (1999). 

Furthermore, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection, with the exception of his 
claims of service connection for chronic strain of the right 
shoulder and right ankle, VA is under no duty to assist the 
veteran in developing the facts pertinent to the above 
claims.  See Epps, supra.  There is nothing in the text of 
section 5107 to suggest that VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing "well grounded" claims.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in this case which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claims on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  Lastly, the veteran may be 
considered for a VA examination pursuant to 38 C.F.R. § 
3.326, including a VA examination for the purpose of 
obtaining a nexus opinion, only after his claims are 
determined to be well grounded, see Slater v. Brown, 9 Vet. 
App. 240, 244 (1996), and that is not the case here.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which his 
claims have failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for schizotypal personality disorder is 
denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, to include 
depression and anxiety, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a sleep disorder is denied.

The veteran's claim of entitlement to service connection for 
chronic strain of the right shoulder is well grounded; the 
appeal is granted to this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left ankle disorder is denied.

The veteran's claim of entitlement to service connection for 
chronic strain of the right ankle is well grounded; the 
appeal is granted to this extent only.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right leg disorder, to include 
chondromalacia of the right knee, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left leg disorder, to include 
chondromalacia of the left knee, is denied.


REMAND

Once the claimant has established he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  In this regard, the Board finds that 
an additional expert opinion is necessary in order to better 
determine the etiology of the veteran's chronic strain of the 
right shoulder and the right ankle.  As such, these issues 
are remanded for such development.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran to determine 
the nature, extent and etiology of any 
currently present chronic strain of the 
right shoulder and right ankle.  All 
indicated studies should be performed, 
and the claims folder must be made 
available to the examiner for review.  
Based upon the examination results, a 
review of the claims folder, and 
consideration of the veteran's medical 
history, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's present 
chronic strain of the right shoulder and 
right ankle are related to any in-service 
symptomatology, or are otherwise related 
to his period of service.  The examiner 
must include the complete rationale for 
all opinions and conclusions expressed. 

2.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should adjudicate the 
issues of service connection for chronic 
strain of the right shoulder and the 
right ankle.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determinations remain unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

